Gilbert, J.
Where one gives notice of his intention to close a private way, but has not actually obstructed the same, the statutory remedies for removing obstructions do not apply. In a proper case injunction may issue to prevent the threatened injury. In the eases of Simmons v. Lindsay, 144 Ga. 845 (88 S. E. 199), and Adair v. Spellman Seminary, 13 Ga. App. 600 (79'S. E. 589), the obstructions actually existed at the time the injunction issued; and therefore these cases do not .conflict with the ruling here made. The evidence authorized the verdict, and none of the assignments of error require a reversal.

Judgment affirmed,.


All the Justices concur.